Citation Nr: 1748085	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a disability rating in excess of 10 percent for status post arthroscopic left medial meniscectomy with painful limited motion (meniscal disability).  

3.  Entitlement to a disability rating in excess of 10 percent for left knee instability associated with the service-connected meniscal disability.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2016, the Veteran, in Detroit, Michigan, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

A January 2014 rating decision granted service connection for left knee instability associated with the left knee meniscal disability and assigned a 10 percent rating.  As instability of the left knee is part and parcel of the Veteran's claim for an increased rating for his left knee disorder, the Board has jurisdiction over the separate rating assigned for left knee instability; thus, it is among the issues currently before the Board.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset during or is otherwise related to his period of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran has left knee meniscal dislocation with recurrent episodes of locking, pain, and effusion into the joint.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran has moderate instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a rating of 20 percent, but no higher, for a left knee meniscal disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5258, 5259 (2016).

3.  The criteria for a rating of 20 percent, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Regarding the issue of service connection for tinnitus, as the claim is being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

Regarding the increased rating issue, VA sent a letter to the Veteran in October 2012, prior to adjudication of this issue.  Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination for his increased rating claim in October 2012.  The Veteran has asserted that the October 2012 VA examination was conducted by a physician assistant (PA) who barely touched his knee to assess range of motion and instability.  As the Board is granting increased ratings herein based on private examinations, the Veteran is not prejudiced by any claimed inadequacies as to the October 2012 examination.  

In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for tinnitus have been met.

A February 2017 VA examination report reflects that the Veteran reported recurrent tinnitus.  Also, in this February 2017 report, a VA audiologist opined that it is at least as likely as not that the Veteran's tinnitus was caused by or a result of acoustic trauma during his period of active service.  In support, the examiner explained that there is a high probability of hazardous noise exposure due to the Veteran's exposure to machine gun fire during service.  The examiner also opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his hearing loss.  02/27/2017 VBMS, C&P Exam, p. 6.  

A March 2017 rating decision granted service connection for bilateral hearing loss, finding that the Veteran's military occupational specialty (MOS) of Nuclear, Biological and Chemical Defense Specialist is consistent with acoustic trauma.  03/22/2017 VBMS, Rating Decision.  The Veteran's service records reflect the Veteran's MOS as a Nuclear, Biological and Chemical Defense Specialist.  10/14/2015 VBMS, DD 214.  Thus, in-service exposure to acoustic trauma has been established.  Now, all three elements have been established by competent evidence.  

Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in or is otherwise related to his period of active service.  

III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Standard motion of a knee joint is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 
20 degrees; a 40 percent rating is warranted where extension is limited to 
30 degrees; and a 50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; moderate knee or ankle disability warrants a 20 percent rating; and marked knee or ankle disability warrants a 
30 percent rating.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, a claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 
8 Vet. App. 202, 208 (1995).

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).

After being awarded a separate rating for instability of the left knee in the January 2014 rating decision, the Veteran's left knee meniscal disability with painful limited motion is currently evaluated as 10 percent disabling under Diagnostic Code 5261, and the associated instability is rated as 10 percent disabling under Diagnostic Code 5257.  The Board notes that the November 2012 rating decision on appeal states that the Veteran's 10 percent evaluation is continued based on symptomatic residuals of semilunar cartilage removal and that this is the highest schedular evaluation allowed by law for removal of semilunar cartilage of the knee.  The Board notes that this language corresponds with a rating under Diagnostic Code 5259, not Diagnostic Code 5261 (as noted on the rating code sheet).  See August 1992 rating decision (granting service connection for status post arthroscopic left medial meniscectomy).

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for his left knee meniscal disability, and a rating of 20 percent, but no higher, for left knee instability.  

In October 2012, a VA examiner noted left knee flexion to 130 degrees, and extension to zero degrees, with no objective evidence of painful motion for either measurement.  The examiner found no additional limitation in range of motion after repetitive use testing.  Additionally, it was noted that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  The examiner indicated that joint stability testing was normal, and that there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran reported subjective pain as a residual of a prior meniscectomy, but had a normal gait and was not using any assistive devices.  The examiner noted the presence of a scar, but stated that it is not painful, unstable, or greater than 39 square centimeters in size.  10/29/2012 VBMS, C&P Exam.  

A February 2013 MRI demonstrated minimal edema at the patellar tendon, mild joint effusion, and mild degenerative changes of the left knee.  A March 2013 MRI indicated Grade 3 chondromalacia with fluid in the left knee joint.  02/10/2017 VBMS, Medical-Non-Government, pp. 8, 10.  

In August 2013, VA received a disability benefits questionnaire (DBQ) completed by a private doctor of osteopathic medicine.  The examiner noted left knee flexion to 125 degrees with objective evidence of pain at approximately five degrees, and extension to beyond zero degrees (-2 degrees).  The examiner noted the following functional impairment of the left knee:  less movement than normal; more movement than normal, instability; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; swelling; deformity (internally); disturbance of locomotion; and interference with standing and weight bearing.  The Veteran reported that during flare-ups he experiences constant pain, clicking, and popping, and is unable to walk or run long distances.  The examiner indicated additional limitation in range of motion following repetitive use testing, but did not elaborate further or estimate the additional loss in terms of degrees.  The examination reflects a meniscal tear and dislocation, with frequent episodes of locking, pain, and effusion into the joint.  The left knee manifested medial-lateral instability of 3+ (10-15 millimeters).  The left knee disability intermittently impairs the Veteran's ability to walk and run, which consequently impacts his job as a law enforcement officer.  08/29/2013 VBMS, DBQ.  

In August 2013, VA received a letter from a physical therapist, in which the therapist states that the Veteran was treated in February and March 2013, at which time the therapist noted an antalgic gait and functional limitations due to pain.  08/29/2013 VBMS, Medical-Non-Government.  In August 2013, VA also received a statement from the Veteran in which he described ongoing problems with stability and stated that his left knee periodically goes out on him.  08/29/2013 VBMS, VA 21-4138. 

An October 2015 treatment record indicated full range of motion of the left knee with no effusion.  12/03/2016 VBMS, CAPRI, p. 14.  Another October 2015 treatment record indicated limited range of motion, instability, abnormal gait, joint pain, and difficulty walking.  02/10/2017 VBMS, Medical-Non-Government, 
pp. 4-5.  

A January 2016 MRI demonstrated mild degenerative changes with chondromalacia patella and a small intra-articular effusion and mild thinning of the articular cartilage in the medial and lateral compartments of the left knee.  02/10/2017 VBMS, Medical-Non-Government, p. 7.  

In December 2016, the Veteran testified that he periodically experiences flare-ups, during which pain shoots up and down the left knee joint and he often falls as a result.  He further testified that he has constant grinding of the left knee, difficulty maneuvering stairs, and constant instability, all of which impair his ability to chase people as part of his job as a police officer.  12/15/2016 VBMS, Hearing Transcript, pp. 3-10.  

In February 2017, VA received a DBQ completed by a private doctor of osteopathic medicine dated December 2016.  The examiner indicated initial left knee flexion to 115 degrees and extension to -6 degrees, and left knee flexion to 112 degrees and extension to -8 degrees following repetitive use testing.  The examiner found that abnormal range of motion contributes to functional loss, noting left knee pain on active, passive, and/or repetitive use testing, as well as when used in weight-bearing and non-weight bearing.  The examiner described the functional loss as less movement than normal, weakened movement, excess fatigability, pain on movement, atrophy of disuse, and interference with sitting and standing.  The examiner estimated the functional loss due to pain, fatigability, weakness, and instability during flare-ups or over time in terms of degrees of range of motion as flexion to 112 degrees and extension to -8 degrees.  The left knee manifested medial and lateral instability of 1+ (0-5 millimeters).  The examiner noted a history of left meniscus tear with frequent episodes of pain, recurrent patellar dislocation of moderate severity, and genu recurvatum with objectively demonstrated weakness and insecurity in weight bearing.  The Veteran reported that he wears a knee brace at all times and can no longer run, do squats, climb stairs, bend or lift due to knee, back, and hip issues.  02/10/2017 VBMS, VA Exam.  

As previously noted, the Veteran's left knee meniscal disability is currently evaluated as 10 percent disabling under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, based on painful limited motion.  Based on the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's meniscal disability is more properly evaluated under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board finds that the Veteran's left knee meniscal disability does not warrant separate ratings under Diagnostic Codes 5258 and 5259, as compensating the Veteran based on painful movement under both diagnostic codes would be duplicative.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259; see also VAOPGCPREC 9-98, 63 Fed. Reg. 56,704; VAOPGCPREC 23-97, 62 Fed. Reg. 63,604.  

The Board also finds that the competent and probative evidence is at least in equipoise as to whether moderate instability of the left knee is shown.  The Board finds that the evidence weighs against finding severe left knee instability, as the Veteran is able to ambulate without the use of a cane, crutches, or wheelchair, and he has stated that his knee gives out periodically.  

The Board finds that a separate rating based on limitation of motion is not warranted, as the evidence does not demonstrate limitation of range of motion to a compensable degree under Diagnostic Codes 5260 or 5261.  To the extent the Veteran describes painful motion, that symptom is compensated as part of his left knee meniscal disability under Diagnostic Code 5258.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his left knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

Service connection for tinnitus is granted.  

A disability rating of 20 percent, but no higher, for a left knee meniscal disability is granted.

A disability rating of 20 percent, but no higher, for moderate left knee instability is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


